DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARY GRIFFIN WEBER,
                            Appellant,

                                     v.

                      PATRICK CLARK WEBER,
                             Appellee.

                               No. 4D16-3379

                              [October 5, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312012DR1252.

  Stephen D. Fromang, Vero Beach, for appellant.

  Patrick Clark Weber, Fort Pierce, pro se.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.